DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1a-1c should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 3 recites the limitation “the ratio between the surface area of the ceiling (30) and the surface area of the longitudinal opening(s) is between 0.2 and 1.” It is unclear from this claim language whether the reference to “the surface area of the ceiling” is referring to the total surface are of the ceiling including the area of the longitudinal opening(s) defined in the ceiling or the surface area of the ceiling without the area of the longitudinal opening(s). 
Claim 13 recites the limitation “the volume ratio between said mixing chamber (16) and said exchange chamber (15) is between 5 and 60%.” However, in the specification and independent claim 1, reference character “16” has been used to designate an exchange chamber and reference character “15” has been used to designate a mixing chamber. Thus, it is unclear from the claim language whether the specified range is intended to specify the volume ratio between the mixing chamber and the exchange chamber or the volume ratio between the exchange chamber and the mixing chamber. 

Allowable Subject Matter
Claims 1, 2, and 5-12, 14, and 15 are allowed.
Regarding claims 1, 2, 5-12, 14, and 15, the claims are allowed because the prior art of record does not disclose or fairly suggest the features: at least one distribution zone (C) situated at the same level as the mixing zone (B), downstream of said mixing zone (B) in the direction of flow of the fluids, said distribution zone (C) comprising a 
Claims 3, 4, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153.  The examiner can normally be reached on M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774